Citation Nr: 1800563	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  14-06 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for bilateral plantar fasciitis.

4.  Entitlement to service connection for obstructive sleep apnea.

5.  Entitlement to service connection for chronic fatigue syndrome.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to a disability evaluation in excess of 70 percent for service connected posttraumatic stress disorder (PTSD).

8.  Entitlement to a disability evaluation in excess of 10 percent for service connected bilateral familial hand tremors.  

9.  Entitlement to a disability evaluation in excess of 10 percent for service connected gastroesophageal reflux disease (GERD) with history of peptic ulcer disease.  

10.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1979 to August 2000. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut and St. Petersburg, Florida.  Jurisdiction is currently with the RO in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans' Law Judge at a March 2017 Travel Board hearing, and a transcript of this hearing is of record.  

The issues of entitlement to service connection for a low back disability, a bilateral knee disability, plantar fasciitis, chronic fatigue syndrome, and sleep apnea, as well as entitlement to increased disability ratings for PTSD, bilateral familial hand tremors, and GERD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On March 23, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant and his authorized representative that a withdrawal of the issue of entitlement to service connection for hypertension is requested.

2.  The Veteran is unable to find or maintain substantially gainful employment due to his service connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to service connection for hypertension by the appellant have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for entitlement to a total disability evaluation based on individual unemployability (TDIU) have been met.  38 U.S.C. §§ 1155, 5110(a), (b)(2) (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant and his authorized representative have withdrawn the issue of entitlement to service connection for hypertension and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.

TDIU

The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C. § 1155 (2012).  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2017).

A total disability evaluation may be assigned where the schedular evaluation is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017).  Here, the Veteran has met this criteria since July 2010.  

The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work that is more than marginal, permitting him to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In determining whether a veteran is entitled to a TDIU, neither non-service connected disabilities nor advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  See also Fanning v. Brown, 4 Vet. App. 225 (1993); Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993); and Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).  The test of individual unemployability is whether a veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation that is consistent with his level of education, prior work experience, and training.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

The Court clarified in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), that a disability rating, itself, is recognition that industrial capabilities are impaired.  Indeed, according to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  So above and beyond this, the record must reflect some factor that takes a particular case outside the norm in order for a claim for individual unemployability benefits to prevail.  As the Court further explained in Van Hoose, the mere fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.

In this case, the Veteran is service connected for PTSD, currently evaluated as 70 percent disabling; residuals of a left ankle fracture, currently evaluated as 10 percent disabling; GERD, currently evaluated as 10 percent disabling; bilateral tinnitus, currently evaluated as 10 percent disabling; bilateral familial hand tremors, currently evaluated as 10 percent disabling; scars, currently assigned a non-compensable (0 percent) disability rating; and bilateral hearing loss, currently assigned a non-compensable disability rating.  The Veteran has a combined disability evaluation of 80 percent disabling from July 2010.  

In support of his claim for TDIU, the Veteran has submitted an April 2017 vocational assessment from S.M., a vocational counselor.  Based on her interviews with the Veteran, as well as a review of his medical records, she concluded that the Veteran is not employable.  She noted that two of the Veteran's service connected disabilities significantly affect his employability.  The first is his familial tremors of the bilateral hands, which have impaired his manual dexterity, making it difficult for the Veteran to perform any task requiring fine motor skills, such as grasping small objects, or to perform tasks requiring a steady hand.  The second is his PTSD.  S.M. described the Veteran's anxiety as "crippling" and opined that it "causes an inability to function in all social/interpersonal circumstances," noting that the Veteran is limited even in his ability to leave the home.  The Veteran also has problems with concentration and memory, as well as anger management.  S.M. observed that all jobs involve a certain degree of stress, such as the need to meet deadlines, quotas or other production standards; serve the needs of consumers of products or services; and remain focused and on-task despite distractions.  In her opinion, the Veteran was so impaired mentally and emotionally that he would not be able to function in such an environment for any sustained period of time.  While S.M.'s opinion was based to a significant extent on the Veteran's own self reports of his symptoms, his accounts have been consistent throughout the period on appeal and the Board has no basis to question his credibility.  Accordingly, affording the Veteran the benefit of the doubt, the Board finds that the Veteran is unable to find or maintain substantially gainful employment due to his service connected disabilities and entitlement to TDIU is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2017).


ORDER

The issue of entitlement to service connection for hypertension is dismissed.  

Entitlement to TDIU is granted.



REMAND

The Veteran is seeking entitlement to service connection for a low back disability, a bilateral knee disability, bilateral plantar fasciitis, chronic fatigue syndrome, and obstructive sleep apnea.  He is also seeking higher disability evaluations for his service connected PTSD, bilateral familial hand tremors, and GERD.

At his March 2017 Travel Board hearing, the Veteran testified that he received the majority of his medical care from a private provider, St. Vincent's Healthcare System, in Jacksonville, Florida.  However, it does not appear that records from this provider have been associated with the Veteran's claims folder or that the RO has attempted to obtain them.  Additionally, the Board notes that there are only limited VA outpatient treatment records available for review.  It is unclear whether this is because the Veteran received no additional treatment from VA or because some of his VA medical records have not been associated with the Veteran's claims folder.  On remand, the RO should attempt to obtain these VA and private medical records.

Additionally, the Board notes that the Veteran was last afforded VA examinations of his PTSD, bilateral familial hand tremors, and GERD in August 2010, more than seven years ago.  Where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).   Additionally, VA generally has a duty to provide additional examination when the claimant alleges that the disability in question has undergone an increase in severity since the time of the last examination.  VAOPGCPREC 11-95 (Apr. 7, 1995).  On remand, the Veteran should be afforded new VA examinations to determine the current severity of his service connected conditions.

Accordingly, the case is REMANDED for the following action:

1. Associate all available VA outpatient treatment records through the present with the Veteran's claims folder.

2. Attempt to obtain all of the Veteran's available medical records from St. Vincent's Healthcare System in Jacksonville, Florida.  The RO should document its attempts to obtain these records, and if they are unavailable, a formal finding should be placed in the Veteran's claims folder.

3. Once this is done, the RO should schedule the Veteran for new VA examinations of his PTSD, bilateral familial hand tremors, and GERD.  The examiners should note any functional impairment caused by the Veteran's disabilities, including a full description of the effects of his disabilities upon his ordinary activities, if any.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examinations.

4. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


